      Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

IN RE:
APPLICATION OF HORNBEAM CORP.
                                        Case No. 1:14-MC-00424 (VSB)


__________________________________/

             APPLICANT’S, HORNBEAM CORPORATION’S,
       MOTION TO AMEND SECOND AMENDED PROTECTIVE ORDER


                                 Tucker H. Byrd
                           BYRD CAMPBELL, P.A.
                             180 Park Avenue North
                                    Suite 2A
                           Winter Park, Florida 32789
                           Telephone: (407) 392-2285
                           Facsimile: (407) 392-2286
                        Email: TByrd@ByrdCampbell.com
                             Admitted Pro Hac Vice

                                      and

                        HENRY L. SAURBORN, ESQ
                      KAISER SAURBORN & MAIR, P.C.
                          30 Broad Street, 37th floor
                         New York, New York 10004
                             Tel. 212-338-9100
                              Fax 646.607.9373
                        Email: saurborn@ksmlaw.com
                           Attorneys for Applicant
            Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 2 of 11



                                                 TABLE OF CONTENTS
INTRODUCTION..........................................................................................................................1

BACKGROUND ............................................................................................................................2

   A. The Background of the Parties. ..............................................................................................2

   B. Hornbeam’s §1782 Application .............................................................................................3

ARGUMENT AND MEMORANDUM OF LAW ......................................................................4

   A. The Evolution of the Claims Points to Delaware as the Optimal Forum to File Suit ............. 4




                                                                   i
            Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 3 of 11



                                              TABLE OF AUTHORITIES
Cases

Bristol-Myers Squibb Co. v. Par Pharmaceutical, Inc.,
  2001 WL 225044 (S.D.N.Y. March 2, 2001) .............................................................................. 5

Deposit Insurance Agency v. Leontiev,
 2018 WL 3536083 (S.D.N.Y. July 23, 2018) ............................................................................. 7

Glock v. Glock, Inc.,
  797 F. 3d 1002 (11th Cir. 2015) .................................................................................................. 6

In re Accent Delight International Ltd.,
  869 F. 3d 121 (2d. Cir. 2017) ...................................................................................................... 7

Infineon Technologies AG v. Green Power Technologies Ltd.,
  247 F.R.D. 1 (D.D.C. 2005) ........................................................................................................ 5

Oracle Corp. v. SAP AG,
 2010 WL 545842 (N.D. Cal. Feb. 12, 2010) ............................................................................... 6




                                                                   ii
         Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 4 of 11



       Hornbeam Corporation (“Hornbeam”) submits this memorandum in support of its Motion

to Amend Second Amended Protective Order,1 and states:

                                   I.      INTRODUCTION

       Applicant, Hornbeam, has made a paradigmatic shift in its litigation strategy, opting to join

Vadim Shulman (“Shulman”) and Bracha Foundation (“Bracha”) pursuing actions against Igor

Kolomoisky (“Kolomoisky”), Gannady Bogolyubov (“Bogolyubov”), and others (the “Targeted

Defendants”) in Delaware,2 and specifically not in the British Virgin Islands (“BVI”). A true and

correct copy of the Verified Amended Complaint filed in the Delaware Action naming Hornbeam

as an additional Plaintiff is attached hereto as Exhibit “A.” Through the plethora of domestic3 and

foreign legal proceedings arising from the failed relationship between Shulman, Kolomoisky,

Bogolyubov, and their respective entities; through public disclosures;4 and with the benefit of

hindsight, Hornbeam has developed a clearer understanding of how the Targeted Defendants

perpetrated such a multi-faceted scheme to defraud and the optimal forum in which to pursue such

a lawsuit. Moreover, Hornbeam’s legal strategy has evolved, and what initially included filing a

shareholder oppression claim in the BVI—the only venue where such a statutory claim could have

been brought—has expanded to include a multitude of tort claims against an ever-increasing

number of Targeted Defendants.




1
  This Court’s Order invited the parties to submit a further showing of good cause to modify the
Second Amended Protective Order. (Doc. 185.)
2
  Shulman and Bracha initially filed a lawsuit against Kolomoisky, Bogolyubov, and others in
Delaware. Delaware Court of Chancery, Case No. 2019-0678 (the “Delaware Action”). Hornbeam
has now joined as a party Plaintiff.
3
  A total of five §1782 actions have been filed in Alabama, Florida, Ohio, New York, and
Delaware.
4
  See Infra Note 4; see also Delaware Court of Chancery Case No. 2019-0377.
                                                1
           Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 5 of 11



          Given the complexity of this developing legal strategy, the underlying issues of the proper

jurisdiction and venue have become correspondingly complex. One thing has become clear,

though; the BVI would not be the optimal forum for such an all-encompassing lawsuit. In fact,

the inclusion of many parties and the addition of many claims primarily based upon events which

occurred domestically involving U.S.-based parties makes the BVI a suboptimal jurisdiction.

          Hornbeam’s decision to join Shulman and Bracha in carrying the fight to the Targeted

Defendants in Delaware necessitates this request for the Court to allow the documents acquired

through discovery in the instant action to be used in the Delaware Action. Even though the

courtroom in which the documents might be used will change, the truth that the documents

represents has not. Moreover, the process followed in this proceeding which ferreted out the

documents cannot be seriously challenged.

          The interests of justice, including an overwhelming justification based upon judicial

economy, substantiates not just good cause, but a great cause, to amend the Second Amended

Protective Order (“SAPO”) in allowing the documents so derived to be utilized in the Delaware

Action.

                                      II.     BACKGROUND

          A.     The Background of the Parties.

          In 2001, Shulman, Kolomoisky, and Bogolyubov entered a joint venture to purchase a steel

factory in Warren, Ohio. They formed Warren Steel Holdings, LLC (“Warren Steel”), a Delaware

entity, to own the factory. Warren Steel’s beneficial owners were Shulman, Kolomoisky, and

Bogolyubov. In April of 2008, ownership of Warren Steel was transferred to Halliwel Assets, Inc.

(“Halliwel”). Halliwel, in turn, has three registered shareholders: Hornbeam Corporation (a

Panamanian entity held in trust for Shulman), Mr. Symeou (which holds shares in trust for



                                                   2
          Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 6 of 11



Kolomoisky), and Marigold Trust Company Limited (which holds shares in trust for Bogolyubov).

Although Hornbeam appeared as the Applicant in this proceeding, the beneficial interest of the

shares in Halliwel rests in Shulman and Bracha Foundation.5

         B. Hornbeam’s §1782 Application.

         Hornbeam initiated this action on December 19, 2014, seeking discovery under 28 U.S.C.

§1782 for use in several contemplated foreign lawsuits relating to Warren Steel. Hornbeam’s

application arose in the context of a fraudulent and oppressive scheme coordinated by Kolomoisky

and Bogolyubov who had been operating Warren Steel for their own benefit and to the detriment

of Hornbeam and Shulman, and who failed to honor their commitment to share equally in the

Warren Steel investment under a Joint Venture Agreement. Hornbeam’s Application contemplated

filing claims: (1) against Halliwel and its other shareholders Marigold Trust Company Limited,

and Symeou, as agent/trustee for Kolomoisky for violation of the BVI Business Companies Act of

2004; (2) against Symeou, in both his capacity as the Director of Halliwel and Secretary of Warren

Steel for breach of contract and breach of fiduciary duty; and (3) by Shulman, or one of his entities

to which he is the ultimate beneficial owner, against Kolomoisky and/or Bogolyubov, or one or

more of their entities to which either or both are the ultimate beneficial owner(s), for breach of a

Joint Venture Agreement by and between Shulman, Kolomoisky, and Bogolyubov. (Doc 1.)

Hornbeam stated in its application that it had not yet determined the forum in which it would bring

its second and third contemplated actions. Id.

         On December 24, 2014, this Court issued an order granting Hornbeam’s application and

authorizing Hornbeam to serve subpoenas on certain New York based banks concerning an

enumerated list of individuals and entities (the “Authorizing Order”). (Docs. 1-3.) Hornbeam



5
    Bracha Foundation is a Liechtenstein foundation owned by Shulman.
                                                 3
         Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 7 of 11



served subpoenas to Bank of America N.A.; Bank of NY Mellon; BNP Paribas S.A.; Citibank

N.A.; Commerzbank AG; Deutsche Bank AG; HSBC Bank (USA) NA; JP Morgan Chase Bank

N.A.; Royal Bank of Scotland PLC; Standard Chartered Bank; UBS AG; and Wells Fargo Bank,

N.A., seeking the production of wire transfer records under the Authorizing Order. (Doc 5.) The

subpoenas yielded a prodigious number of documents.

                    III.    ARGUMENT AND MEMORANDUM OF LAW

        A.      The Evolution of the Claims Points to Delaware as the Optimal Forum to File
                Suit.

        While Hornbeam initially contemplated a lawsuit in the BVI based upon a specific,

statutory-based claim for shareholder oppression, what Hornbeam has gleaned over the past five

years has led to a change in legal strategy. Through discovery, public disclosures,6 and recent

lawsuits, Hornbeam has been made aware of critical facts leading Hornbeam to conclude that



6See Joint Stock Company Commercial Bank PrivatBank v. Igor Valeryevich Kolomoisky, et al., Case No.
2019-0377 (filed May 21, 2019); Sam Allard, CleveScene.com, How Ukrainian Oligarchs Secretly Became
the Largest Real Estate Owners in Downtown Cleveland, https://www.clevescene.com/scene-and-
heard/archives/2019/06/11/how-ukrainian-oligarchs-secretly-became-the-largest-real-estate-owners-in-
downtown- cleveland (June 11, 2019); Igor Kossov, Kyiv Post, PrivatBank sues Kolomoisky in US court,
https://www.kyivpost.com/business/privatbank-sues-kolomoisky-in-u-s-court.html (May 23, 2019);
Andrew E. Kramer, The New York Times, Oligarch’s Return Raises Alarm in Ukraine,
https://www.nytimes.com/2019/05/16/world/europe/ukraine-zelensky-kolomoisky.html (May 16, 2019);
Nadiya Burdey, Kyiv Post, Who controls oligarch Ihor Kolomoisky’s offshore assets?,
https://www.kyivpost.com/ukraine-politics/who-controls-oligarch-ihor-kolomoiskys-offshore-assets.html
(May 16, 2019); Vijai Maheshwari, Politico, The comedian and the oligarch,
https://www.politico.eu/article/volodomyr-zelenskiy-ihor-kolomoisky-the- comedian-and-the-oligarch-
ukraine-presidential-election/ (April 17, 2019); Eric Heisig, Cleveland.com, Ukrainian oligarch with ties
to downtown Cleveland real estate under FBI investigation, https://www.cleveland.com/court-
justice/2019/04/ukrainian-oligarch-with-ties-to-downtown-cleveland-real-estate-under-fbi-
investigation.html (April8, 2019); Daria Shulzhenko, Kyiv Post, Kyiv court imposes new arrest on
Kolomoisky’s Privat assets, https://www.kyivpost.com/ukraine-politics/kyiv-court-imposes-new-arrest-
on-kolomoiskys-privat-assets.html (ApriL 2, 2019); John Helmer, A GOOD NIGHT’S REST IN
CLEVELAND, OHIO – IGOR KOLOMOISKY HAS BEEN SECRETLY INVESTING IN MIDWEST REAL
ESTATE, AND IN KENTUCKY, TEXAS, FLORIDA TOO, http://johnhelmer.net/a-good-nights-rest-in-
cleveland-ohio-igor-kolomoisky-has-been-secretly-investing-in-midwest-real-estate-and-in-kentucky-
texas-florida-too/ (Apr. 13, 2015); Michelle Jarboe, The Plain Dealer, The most important guy you’ve
never     heard     of;     Chaim      Schochet,     25,    builds    downtown     Cleveland     empire,
https://www.cleveland.com/business/2012/02/the_most_important_guy_youve_n.html (February 5, 2012).

                                                   4
         Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 8 of 11



joining Shulman and Bracha in the Delaware Action presents the optimal legal strategy. Playing

a particularly important part in this decision was the fact that Joint Stock Company Commercial

Bank PrivatBank (“PrivatBank”) filed a lawsuit on May 21, 2019, against Kolomoisky,

Bogolyubov, and several other defendants for their role in “brazen fraudulent schemes” to acquire

hundreds of millions of dollars’ worth of United States assets—including Warren Steel—through

the laundering and misappropriation of corporate loan proceeds issued by PrivatBank.7 Seizing

upon this revelation, and the seeming confession by PrivatBank that it had been utilized in the very

fraud perpetrated on Shulman and Bracha (and by implication, Hornbeam), Shulman and Bracha

on August 23, 2019, filed suit in Delaware against Kolomoisky, Bogolyubov, PrivatBank, and

other related entities8 seeking millions of dollars in damages arising in connection with claims for

fraud, unjust enrichment, conversion, breach of fiduciary duty, alter ego/piercing the corporate

veil, violation of Ohio’s RICO statute, and civil conspiracy. Hornbeam now joins the Delaware

Action for all the same reasons.

       The SAPO originally prescribed Hornbeam’s use of the discovery to a BVI proceeding

because that is where Hornbeam originally contemplated it would file. Since then, the anticipated

forum has changed, and the dictate of the SAPO no longer serves the interests of justice

contemplated. To restrict the use of the discovery to a BVI action, when that forum no longer

presents a viable option, actually disserves the interest of justice.

       The ability to “lift or modify a protective order is committed to the sound discretion of the

trial court.” Bristol-Myers Squibb Co. v. Par Pharmaceutical, Inc., 2001 WL 225044, at *1



7
  Joint Stock Company Commercial Bank PrivatBank v. Igor Kolomoisky, et al., Docket No.: 2019-
0377 (Del. Ch. May 21, 2019).
8
 Additional Defendants include: Optima Acquisitions, LLC; Optima Group, LLC; CC Metals and
Alloys, LLC; Felman Production, LLC; Optima Fixed Income, LLC; Optima Ventures, LLC; 5251
36th Street, LLC; and Georgian American Alloys, Inc. See Exhibit “A.”
                                                   5
         Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 9 of 11



(S.D.N.Y. March 2, 2001). Further, modification of a protective order requires a showing of good

cause, which implies changed circumstances or new situations. Infineon Technologies AG v. Green

Power Technologies Ltd., 247 F.R.D. 1, 2 (D.D.C. 2005) (internal citations omitted). Hornbeam’s

request for modification has that in abundance.

       Redeploying documents obtained in a §1782 action in a domestic proceeding is not a novel

concept. Federal courts have ruled that documents obtained in a §1782 proceeding may be used

in a proceeding initiated in the United States. In Glock v. Glock, Inc., the Eleventh Circuit indicated

its leaning toward a permissive attitude about the use of responsive materials, holding that evidence

obtained under §1782 for use in a foreign proceeding does not preclude the use of that evidence in

subsequent litigation in the United States. 797 F. 3d 1002, 1009 (11th Cir. 2015). In making this

decision, the court noted that prohibiting evidence obtained in a §1782 from use in a domestic

litigation is simply not supported by statutory text, legislative history, conventional discovery

practice, or policy considerations. Id. at 1010 (finding that “a rule that would categorically hold

that documents lawfully obtained under §1782 can never be used in United States litigation lacks

a basis in statutory language and has significant potential to adversely affect the goals and

efficiency of United States litigation”); see also Oracle Corp. v. SAP AG, 2010 WL 545842, at *1

(N.D. Cal. Feb. 12, 2010) (“[a]llowing the fruits of one litigation to facilitate preparation in other

cases advances the interests of judicial economy by avoiding the wasteful duplication of

discovery.”)

       The Glock court further explained that as a “general rule” in U.S. litigation, “parties may

use any evidence they lawfully possess” and the law does not require them to “rediscover” the

documents in a subsequent case. Id. at 1007-08 (noting the “goals of our system of litigation”

under the Federal Rules of Civil Procedure (Fed. R. Civ. P. 1) include “secur[ing] the just, speedy,



                                                  6
        Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 10 of 11



and inexpensive determination” of the proceeding and that “[a]llowing parties to use, for purposes

of litigation, documents they have lawfully obtained, regardless of whether they could have

obtained them through discovery in the case in which they use them, furthers these goals.”) While

the Glock court does explain that a protective order under §1782 can limit the use of responsive

materials, it also rejected the argument that documents obtained under §1782 may never be used

in domestic litigation. Id. at 1011.

       The Second Circuit has also held that §1782 “does not prevent an applicant who lawfully

obtained discovery under the statute with respect to one foreign proceeding from using the

discovery elsewhere unless the district court orders otherwise.” In re Accent Delight International

Ltd., 869 F. 3d 121, 135 (2d. Cir. 2017); see also Deposit Insurance Agency v. Leontiev, 2018 WL

3536083, at *3 (S.D.N.Y. July 23, 2018).

       Here, Hornbeam has demonstrated good cause to modify the parties’ SAPO to allow it to

use the documents in the Delaware Action because developments have led Hornbeam to revise its

legal strategy. In contrast, the Intervenors cannot point to any prejudice. The Intervenors no doubt,

as has been their practice, will attempt to argue that Hornbeam never intended to file suit in the

BVI, as if this five-year discovery saga were a facade for obtaining documents to be used

domestically. This argument strains credulity to a breaking point. If Hornbeam had known then

what it knows now, it would have been infinitely easier to get the documents through a domestic

proceeding.

       Forcing Hornbeam to start over in Delaware and “rediscover” the same documents

produced in this action would discredit the efforts by the parties and this Court in bringing to light

documents which no doubt will be relevant in the legal proceeding brought by Hornbeam,

Shulman, and Bracha, in its now-determined Delaware forum. In the interest of justice and judicial



                                                  7
       Case 1:14-mc-00424-P1 Document 186 Filed 11/27/19 Page 11 of 11



economy, this Court should amend the SAPO and permit Hornbeam to use the documents in the

Delaware Action.

       WHEREFORE, Hornbeam requests that this Court enter an Order modifying the Second

Amended Protective Order allowing Hornbeam to use the documents obtained in this action in the

Delaware Action.

       Dated: November 27, 2019.

                                           s/ Tucker H. Byrd
                                           Tucker H. Byrd
                                           Florida Bar No. 381632
                                           BYRD CAMPBELL, P.A.
                                           180 Park Avenue North, Suite 2A
                                           Winter Park, Florida 32789
                                           Telephone: (407) 392-2285
                                           Facsimile: (407) 392-2286
                                           Primary Email: TByrd@ByrdCampbell.com
                                           Secondary Email: Paralegal@ByrdCampbell.com
                                           Attorneys for Applicant

                                           and

                                           s/ Henry L. Saurborn
                                           HENRY L. SAURBORN, ESQ
                                           KAISER SAURBORN & MAIR, P.C.
                                           30 Broad Street, 37th floor
                                           New York, New York 10004
                                           Tel. 212-338-9100
                                           Fax 646.607.9373
                                           Email: saurborn@ksmlaw.com
                                           Attorneys for Applicant




                                              8
